 



Exhibit 10.2
AMERICAN COMMERCIAL LINES INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
          THIS RESTRICTED STOCK UNIT AWARD AGREEMENT, including the accompanying
Award Notice (the “Award Notice”) issued to the Participant named therein (both
of which together shall constitute the “Agreement”), is made as of the Grant
Date set forth in the Award Notice between American Commercial Lines Inc., a
Delaware corporation (the “Company”), and the Participant, pursuant to the
American Commercial Lines Inc. stock plan designated in the Award Notice (the
“Plan”). This Agreement and the award contained herein are subject to the terms
and conditions set forth in the Plan, which are incorporated by reference
herein, and the following terms and conditions:
          1. Award of Restricted Stock Units. In consideration for the prior and
continued service of Participant with the Company, the Company hereby awards to
Participant as of the Grant Date restricted stock units (the “Restricted Stock
Units”) with respect to the number of shares of its common stock, $0.01 par
value per share (the “Common Stock”), set forth in the Award Notice.
          2. Rights of Stockholder. Participant shall not be entitled to any
privileges of ownership with respect to the shares of Common Stock subject to
the Restricted Stock Units unless and until, and only to the extent, such
Restricted Stock Units become vested pursuant to Section 3 hereof and the
Participant becomes a stockholder of record with respect to such shares.
          3. Vesting of Restricted Stock Units and Forfeiture. Subject to
Section 3(b) hereof, the Restricted Stock Units shall vest in accordance with
the terms of Section 3(a) hereof.
          (a) The Restricted Stock Units shall become vested in accordance with
the vesting schedule and the performance criteria, if any, set forth in the
Award Notice.
          (b) Notwithstanding anything to the contrary in Section 3(a), in the
event that prior to the vesting of the Restricted Stock Units pursuant to
Section 3(a), Participant’s relationship as a Service Provider is terminated for
any reason, Participant shall forfeit, on the date on which such relationship is
terminated, all of the Restricted Stock Units which shall not have vested prior
to such date.

 



--------------------------------------------------------------------------------



 



          4. Delivery of Certificates. Except to the extent Participant makes an
effective deferral election pursuant to the terms of a deferral plan, if any,
adopted by the Company and offered to Participant, and subject to Section 7, as
soon as practicable after the vesting of the Restricted Stock Units, in whole or
in part, the Company shall issue or deliver or cause to be issued or delivered
to the Participant shares of Common Stock representing the number of Restricted
Stock Units that become vested. The Company shall pay all original issue or
transfer taxes and all fees and expenses incident to such delivery, except as
otherwise provided in Section 7.
          5. Transferability. Notwithstanding anything contained in this
Agreement to the contrary, Restricted Stock Units are not transferable or
assignable by Participant.
          6. Adjustment Provisions. If, during the term of this Agreement, there
shall be any merger, reorganization, consolidation, recapitalization, stock
dividend, stock split, rights offering or extraordinary distribution with
respect to the Common Stock, or other change in corporate structure affecting
the Common Stock, the Committee shall make or cause to be made an appropriate
and equitable substitution, adjustment or treatment with respect to the
Restricted Stock Units, including a substitution or adjustment in the aggregate
number or kind of shares subject to this Agreement. Any securities, awards or
rights which become subject to this Agreement pursuant to this Section 6 shall
be subject to the same restrictions as the underlying Restricted Stock Units to
which they relate.
          7. Tax Withholding. As a condition precedent to the receipt of any
shares upon or following the vesting of the Restricted Stock Units, Participant
shall pay to the Company, at such times as the Company shall determine, such
amounts as the Company shall deem necessary to satisfy any withholding taxes due
on income that Participant recognizes as a result of the vesting of the
Restricted Stock Units. The obligations of the Company under this Agreement and
the Plan shall be conditional on such payment or arrangements, and the Company,
its Affiliates and Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to Participant.
          8. Registration. This award of Restricted Stock Units is subject to
the condition that if at any time the Board or Compensation Committee shall
determine, in its discretion, that the listing of the shares of Common Stock
subject hereto on any securities exchange, or the registration or qualification
of such shares under any federal or state law, or the consent or approval of any
regulatory body, shall be necessary or desirable as a condition of, or in
connection with, the grant, receipt or delivery of shares hereunder, such grant,
receipt or delivery will not be effected unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Board or Compensation
Committee. The Company agrees to make every reasonable effort to effect or
obtain any such listing, registration, qualification, consent or approval.
          9. Rights of Participant. In no event shall this award of Restricted
Stock Units or the other provisions hereof or the acceptance by Participant of
this award of Restricted Stock Units interfere with or limit in any way the
right of the Company, any of its Affiliates or Subsidiaries to terminate
Participant’s relationship as Service Provider at any time, nor confer

-2-



--------------------------------------------------------------------------------



 



upon Participant any right to continue as Service Provider for any period of
time or to continue his or her present or any other rate of compensation.
          10. Construction.
          (a) Successors. This Agreement and all the terms and provisions hereof
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, heirs and successors, except as
expressly herein otherwise provided.
          (b) Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 16(a) of the Plan, this Agreement may be amended by
the Board or Compensation Committee at any time.
          (c) Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized
terms used and not otherwise defined herein are deemed to have the same meanings
as in the Plan. The descriptive headings of the respective sections and
subsections of this Agreement are inserted for convenience of reference only and
shall not be deemed to modify or construe the provisions which follow them. Any
use of any masculine pronoun shall include the feminine and vice-versa and any
use of a singular, the plural and vice-versa, as the context and facts may
require. The construction and interpretation of this Agreement shall be governed
in all respects by the laws of the State of Delaware.
          (d) Notices. Except as otherwise prescribed by the Company or its
authorized representative, each notice relating to this Agreement shall be in
writing and shall be sufficiently given if delivered by registered or certified
mail, or by a nationally recognized overnight delivery service, with postage or
charges prepaid, to the address hereinafter provided in this Section 10. Any
such notice or communication given by first-class mail shall be deemed to have
been given two business days after the date so mailed, and such notice or
communication given by overnight delivery service shall be deemed to have been
given one business day after the date so sent, provided such notice or
communication arrives at its destination. Each notice to the Company shall be
addressed to it at its offices at 1701 East Market Street, Jeffersonville,
Indiana 47130 (attention: Senior Vice President, Law and Administration), with a
copy to the Chairman of the Compensation Committee of the Company or to such
other designee of the Company. Each notice to Participant shall be addressed to
Participant’s address last known to the Company.
          (e) Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement or the application
thereof to any party or circumstance shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the minimal extent of
such provision or the remaining provisions of this Agreement or the application
of such provision to other parties or circumstances.

-3-